Citation Nr: 9934513	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the left hip, with 
scarring and retained foreign body.

ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Phillipine Army from 
December 1941 to April 1942 and May 1945 to March 1946.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to a compensable rating for residuals of a shell 
fragment wound to the left hip, with scarring and retained 
foreign body.  The veteran perfected an appeal of the 
September 1997 decision.  In August 1998 the RO issued a 
rating decision increasing the disability from zero percent 
to 10 percent.  The current award is less than the maximum 
evaluation available and consequently the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that in his October 1996 claim for an 
increased rating, the veteran claimed that the prior 
decisions pertaining to the rating of his service-connected 
disability were clearly and unmistakably erroneous.  The 
prior rating decision was, however, confirmed by the Board 
and the Court of Appeals for Veterans Claims (The Court of 
Veterans Appeals prior to March 1999)(Court).  Because the 
prior RO decision was confirmed by the Board, it is not 
subject to review on the basis of clear and unmistakable 
error.  Donovan v. Gober, 10 Vet. App. 404 (1999).  The 
veteran may not petition the Board to review its November 
1990 decision in which entitlement to a compensable rating 
was denied, since that determination was upheld by the Court.  
See 38 C.F.R. § 20.1400 (1999).  The Board has no 
jurisdiction to review the Court decision.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received by 
the RO.

2. The residuals of a shell fragment wound to the left hip 
include a well-healed scar and retained foreign body in 
the soft tissues.  The scar is 1.5 x 2 cms. over the 
lateral hip area, it is non-tender, non-inflamed, non-
sensitive, non-adherent to the underlying structures, and 
without any herniation or ulceration.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound to the left hip, with 
scarring and retained foreign body, involving Muscle Group 
XVII, is not warranted.  38 U.S.C.A. § § 1155, 5107 (West 
1991); 38 C.F.R. § § 4.40, 4.56, 4.73, 4.118, Diagnostic 
Codes 5317 and 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records show that in January 1942 the veteran 
incurred a minor shrapnel wound to the left buttock.  His 
March 1946 separation examination indicated that he received 
a shrapnel wound to the left hip.  

A December 1988 VA examination showed that the veteran had 
complained that the wound on his left hip felt painful.  Upon 
examination, the VA physician found a healed scar measuring 
7/8 of an inch by 3/4 of an inch.  The scar was non-depressed 
and non-tender, there was no gross atrophy or limitation of 
movement, and x-rays revealed a single metallic foreign body 
measuring approximately 1.2 x 0.7 cms. in the left gluteal 
area.  

In April 1989, the veteran was granted service connection at 
zero percent for residuals of a shell fragment wound to the 
left hip, with scarring and retained foreign body.  

In a December 1988 statement, the veteran indicated that he 
was injured in his right thigh and left hip as a result of 
bombing during service.  

In October 1996, the veteran submitted a letter requesting an 
increased evaluation of his service-connected left hip wound.

In February 1997 and May 1997, the veteran was requested to 
furnish the names, addresses, and dates of treatment since 
his December 1988 VA examination.  No reply, however, has 
been received from the veteran up to this date.

A July 1997 VA examination revealed a scar on the lateral 
aspect of the left hip that was two by three centimeters in 
diameter, non-depressed and non-tender.  There was no tissue 
loss, keloid formation, adherance, herniation, inflammation, 
swelling, ulceration, or nerve damage noted.  There was pain 
on motion of the left hip.  The veteran stated that his hip 
pain was more severe on cold days.  The diagnoses included a 
healed scar, left hip, residual of shrapnel wound with 
foreign body, left gluteal area.  Based on the results of X-
ray studies, the examiner also stated that the veteran had 
degenerative arthritis of the hips, lumbosacral spine and 
sacroiliac joints and right hemiplegia secondary to a 
cerebrovascular accident.  The examiner also stated that the 
veteran's inability to perform the activities of daily living 
was due to the cerebrovascular accident, not the shell 
fragment wound.  

In a September 1997 rating decision, the RO continued the 
disability as 0 percent disabling.

In October 1997, the veteran submitted a notice of 
disagreement in which he requested a re-evaluation of the 
residuals of a shell fragment wound to his left hip.  
According to the veteran, he has been experiencing chronic 
hip pain which interfered with his ability to work.  

In November 1997, the veteran submitted a substantive appeal 
where he again stated that his left hip wound interferes with 
his ability to work and he constantly experiences chronic 
pain during cold weather and at night.  He also claimed that 
the shell fragment wound caused the arthritis in the left 
hip.

A January 1998 VA examination showed findings of an 
elliptical scar, one and half by two centimeters in the 
lateral hip area that is shallow and well healed.  The VA 
physician found that the shell fragment wound affected MG 
XVII.  There was very little tissue loss; no sensitivity; no 
tenderness; no adhesions; no tendon damage; no bone, joint or 
nerve damage; and no muscle herniation.  The examiner could 
not accurately assess the veteran's muscle strength due to 
the cerebrovascular accident (CVA) that occurred in 1993.  It 
was concluded that the service-connected disability should 
not cause any significant dysfunction but that the 
cerebrovascular accident greatly limited the veteran's 
movement.  The left hip x-ray showed no apparent 
nerve/vascular injury.  

The veteran stated that he has moderate flare-ups of left hip 
symptoms, once or twice a week, and that these episodes last 
one to two days during cold weather.  The VA physician found 
that the flare-ups result in less than 30 percent additional 
limitation of function and that the range of motion of the 
left hip could not be determined.

The VA physician's diagnosis was injury, Muscle Group XVII, 
well healed ; metallic foreign body, soft tissue left 
posterior hip area Muscle Group XVII; and hypertrophic 
degenerative changes, left hip.  

During the scar examination, the veteran complained of pain 
in wound/scar area.  The VA physician did not find any 
adherence; texture was fair ; there was no ulceration or 
breakdown of the skin; no elevation or depression of scar; no 
underlying tissue loss; no inflammation, edema or keloid 
formation; slightly hyperpigmented scar (hardly visible); no 
disfigurement; and no limitation of function.  The diagnosis 
was scar, shrapnel wound, left hip.  

In the August 1998 decision, the rating was increased from 
zero to 10 percent based on the functional loss during flare-
ups.  

On a September 1998 statement the veteran asserted that an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321 was 
warranted, although he did not provide any evidence in 
support of the assertion.  He also contended that he was 
entitled to a separate disability rating for arthritis of the 
left hip. 

Another VA examination was conducted in January 1999.  The 
veteran again complained of constant severe left hip pain on 
a daily basis that was aggravated by cold weather and morning 
stiffness.  Hot packs and liniments were being used to 
alleviate the pain.  The VA physician concluded that there is 
lack of endurance and easy fatigability.  He also noted that 
the veteran has difficulty doing his activities of daily 
living and is confined most of the time to a chair and that 
he ambulated with a cane due to paraparesis of the right 
lower extremity.  Examination revealed range of motion of the 
left hip active from 90 degrees of flexion to twenty degrees 
of extension.  Examination also revealed 11/2 x 2 centimeter 
scar on the lateral aspect of the left hip.  The examiner 
stated that the injury occurred to muscle group XVII, but 
that the injury did not result in any associated injuries 
affecting the bony structures, nerves, or vascular 
structures.  The examiner described the scar as nonadherent 
and nontender, and flat, resulting in no tendon, bones, 
joint, or nerve damage.  The examiner found that movement of 
the left hip was very weak and resulted in easy fatigability.  

An X-ray study showed a retained metallic foreign body, 
probably in muscle group XVII, and degenerative arthritis in 
both hips.  The examiner provided the opinion that the 
veteran's disability was due primarily to advanced age, and 
that the left hip joint had not been affected by the in-
service wound.  The opinion was based on the evidence showing 
equal degeneration of the left and right hips.

A neurological examination in January 1999 resulted in the 
diagnosis of a left cerebral infarction due to a vascular 
occlusion, with right-sided hemiparesis.  The examiner found 
no evidence of peripheral nerve injury. 

In a July 1999 rating decision the RO denied entitlement to 
service connection for arthritis of the left hip because the 
evidence did not show that the arthritis was related to the 
in-service injury.  Although the veteran submitted a 
statement that he claimed to be a notice of disagreement, the 
RO returned the statement to him and informed him that the 
document did not constitute a valid notice of disagreement 
because his signature by thumbprint had not been witnessed.

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected shell fragment wound to the left hip.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Although the criteria for rating muscle injuries 
were amended effective July 3, 1997, the basic diagnostic 
code criteria for rating muscle injuries are unchanged.

Slight disability of the muscles may result from a simple 
wound of muscle without debridement or infection.  The 
history of the disability should be considered, including 
service department records of any superficial wound with 
brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability.  Objective evidence of a slight disability 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1)(1999).

Moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment, 
without the explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  The 
history of the disability should be considered, including 
service department records or other evidence of in service 
treatment of the wound.  Consistent complaints of one or more 
of the cardinal symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles. 
Evidence of entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and loss of definite power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2)(1999).

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, and intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period for treatment of a wound should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
an inability to keep up with work requirements may be 
considered.  Objective findings should include entrance and 
(if present) exit scars so situated as to indicate the track 
of a missile through important muscle groups. Indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved should 
demonstrate positive evidence of impairment.  38 C.F.R. §  
4.56 (d)(3)(1999).

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or shattering bone fracture or an open comminuted 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound should be 
considered.  Records in the file of consistent complaints of 
cardinal symptoms of muscle wounds should also be noted.  
Evidence of an inability to keep up with work requirements 
may be considered.

Objective evidence of severe disability includes ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area. Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  Diminished muscle excitability to 
pulsed electrical current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity.  Adhesion of a scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering, in area where bone is normally protected 
by muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle, and induration or atrophy of an entire muscle 
following simple piercing by a projectile also indicates 
severe disability.  38 C.F.R. § 4.56(d)(4)(1999).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c)(1999).

A muscle injury will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).

Muscle group XVII consists of the pelvic girdle muscles.  The 
function of muscle group XVII is the extension of the hip; 
abduction of the thigh; elevation of opposite side of pelvis; 
tension of fascia lata and iliotibial (Maissiat's) band; 
acting with muscle group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of femur on tibia.  Under Muscle Group XVII a zero 
percent rating is assigned for a slight disability and a 20 
percent rating is assigned for a moderate disability.  38 
C.F.R. § 4.73, Diagnostic Code 5317.

The left hip may also be evaluated under Diagnostic Code 5252 
for limitation of the thigh if flexion is limited to 10 
degrees, the maximum rating of 40 percent is assigned 
disabling; if flexion is limited to 20 degrees, rate as 30 
percent disabling; for flexion limited to 30 degrees, rate as 
20 percent disabling; for flexion limited to 45 degrees, rate 
as 10 percent disabling.  38 C.F.R. § 4.71a. 

A 10 percent rating is warranted for superficial scars which 
are tender and painful on objective demonstration or poorly 
nourished with repeated ulcerations.  Scars may be rated on 
the basis of any related limitation of function of the body 
part they also affect.  38 C.F.R. § 4.118, Diagnostic Code 
7803, 7804, and 7805.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

III. Analysis

For the following reasons, the Board finds that a disability 
rating in excess of 10 percent for the residuals of a shell 
fragment wound is not warranted.  The Board notes that when 
the RO granted service connection in April 1989, the 
residuals of the shell fragment wound were rated as a scar 
under Diagnostic Code 7805.  In the August 1998 rating 
decision, the RO assigned the 10 percent rating under 
Diagnostic Code 7805 as analogous to Diagnostic Code 5252 for 
limitation of motion of the hip based on the functional 
limitations resulting from flare-ups of symptoms.  38 C.F.R. 
§ 4.40; Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the residuals of the shell fragment 
wound are properly rated as a muscle injury in accordance 
with Diagnostic Code 5317 or as a scar in accordance with 
38 C.F.R. § 4.118.  The medical evidence shows that the wound 
resulted in injury to Muscle Group XVII, to which Diagnostic 
Code 5317 applies.  However, the resulting damage to MG XVII 
is not shown to be more than slight.  

The residuals of the shell fragment wound are manifested by a 
small well-healed scar on the lateral aspect of the hip and a 
retained metallic fragment in muscle group XVII.  The scar is 
not ulcerated, poorly nourished, or tender on objective 
demonstration, nor did the wound result in any functional 
limitation.  The medical evidence shows that the wound and 
retained fragment did not result in any tissue loss or damage 
to the nerves, blood vessels, or bones.

According to the Diagnostic Code 5317, a compensable 
evaluation requires evidence showing that the muscle injury 
is moderate.  Objective findings of a moderate muscle injury 
include a through and through or deeply penetrating wound 
with some loss of deep fascia or muscle substance, impairment 
of muscle tone and loss of power, or lowered threshold of 
fatigue when compared to the sound side.  

The evidence shows that the veteran has pain, reduced 
strength, and limitation of motion in the left hip, that he 
is unable to ambulate without assistance, and that he is 
essentially confined to a chair.  The VA examiners, however, 
attributed these symptoms to the veteran's age, 
osteoarthritis of the hips, and a cerebrovascular accident, 
which are not shown to be related to the shell fragment 
wound.  Because the evidence does not show that the left hip 
symptoms are due to the service-connected disability, the 
Board finds that the criteria for a disability rating in 
excess of 10 percent are not met and that the preponderance 
of the evidence is against the claim for a higher rating.  
The current 10 percent rating is assigned based on "moderate 
flare-ups" occurring weekly, which result in less than 30 
percent limitation of function.  These findings do not nearly 
approximate the criteria for a higher schedular rating.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not tend to show that the veteran's service 
connected left hip disorder has resulted in frequent 
hospitalizations or has caused marked interference with 
employment.  


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for residuals of a shell fragment wound to the 
left hip, with scarring and retained foreign body, is denied.  



	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

